Beneficial Texas, Inc., its
                                                                        successors and a




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 11, 2014

                                       No. 04-14-00681-CV

                                       John E. RODARTE,
                                            Appellant

                                                  v.

                      BENEFICIAL TEXAS, INC., its successors and assigns,
                                      Appellees

                    From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CI14597
                            Honorable Richard Price, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice


           Appellant’s Motion for Rehearing is DENIED.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court